DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits. Claims 1-7 are pending. Claim 1 has been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.

Response to Arguments
Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed February 2, 2021. Applicant’s amendments to claim 1 have been deemed sufficient to overcome the previous 112(b) through the inclusion of language describing the frictional connection of the wheel with the road surface, therefore the claim rejection is withdrawn. Applicants amendment to claim 1, determining a minimum speed of the drive motor as a function of the driving situation information based on at least one traction-slip curve describing a relationship between wheel slip and an actual traction value” as supported by the specification on at least pages 7-8. However, as this changes the scope of the claim, new rejections have been made based on the change in scope of the previously rejected claims, new art rejections for claims 1-7 have been added below.   

On pages 4-5 of the applicant’s arguments, the applicant argues that Arikawa “does not teach or suggest the step of determining a minimum speed as a function of the driving situation information such that the speed can be monitored and/or controlled to ensure that the value remains above the minimum.”. Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
[Note] the claim 1 include the limitation of “and/or” is interpreted by the examiner as “OR”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Arikawa (U.S. Patent No 5,127,501) in view of Pandey (US-20060025917 and further in view of Zdych (US-20210129850).

Regarding claim 1, Arikawa teaches 
a method for controlling a drive motor in a motor vehicle comprising the steps (Col 2, lines 3-8, “an idle speed controller for controlling an idle speed of an engine”) 
determining driving situation information which describes a static friction and/or a frictional connection of at least one wheel of the motor vehicle with a road surface and/or a speed of the motor vehicle (Col 9 line 63 – Col 10 line 2, “The discrimination between the high frictional road the low frictional road can be effected, for example, by a vehicle deceleration detector (so called "G sensor"). When the vehicle deceleration is smaller than a predetermined value, the road is judged to be low frictional, and when the vehicle deceleration is larger than the predetermined value, the road is judged to be high frictional.”)
“The adjusting circuit part consists of a low speed selecting circuit 40, a comparison adjusting circuit 41, an idle speed controller 42 and an engine brake detector 43.”)(Col 7, lines 40-58, “the wheel speeds becomes lower than the reference speed V.sub.TH. Accordingly, the signal .lambda.D becomes "1" in FIG. 3. The output of the AND gate 90, and therefore the output of the OR gate 92 becomes "1". Accordingly, the idle speed controller 42 shown in FIG. 4 becomes operative. The opening angle of the throttle plate 101 of the engine 10 is adjusted in accordance with the level of the signal .lambda.S=V.sub.SL -V.sub.TH. The flow amount of the fuel gas is increased with the inclination angle of the throttle plate 101, so that speed of the front wheels 6a and 6b is increased and is approached to the reference speed V.sub.TH.”, here the system is controlling the throttle plate in order to adjust the speed of the engine in accordance with the reference speed/minimum speed).
It shall be noted that Arikawa teaches determining a minimum speed of the drive motor as a function of the driving situation information (Col 9, lines 61-63, “Further, the idle speed may be adjusted only on the low frictional road which has a large influence on the engine torque.”, here the idle speed is interpreted to mean the minimum speed that the engine will operate at with no input from the accelerator pedal)
However Arikawa does not explicitly teach determining a minimum speed of the drive motor as a function of the driving situation information based on at least one traction-slip curve describing a relationship between wheel slip and an actual traction value.

determining a minimum speed of the drive motor as a function of the driving situation information based on at least one traction-slip curve describing a relationship between wheel slip and an actual traction value (Paragraph [0008], “A torque output of the electric drive propulsion system is varied based upon the slip control signal to control the actual slip experienced by the work machine to achieve the desired slip.”, here the system is controlling the torque of the engine which is interpreted to be the speed of the engine based on an actual slip) (Paragraph [0009], “FIG. 1 is a graph that illustrates the relationship between slip, tractive efficiency and drawbar force for an exemplary work machine.”, here the system is using the slip in form of a curve showing the relationship between a traction value and wheel slip) (Paragraph [0027 &0029], “For example, slip controller 56 may determine a motor torque necessary to achieve the change in slip indicated by the slip error signal S.sub.err and transmit a slip-controlled torque signal TS corresponding to the determined torque. Where the slip error signal S.sub.err indicates that the actual slip S.sub.act is less than optimal for the given ground conditions and desired tractive efficiency, the slip controller 56 may indicate an increase in torque.”, here the system has determined a motor torque to achieve the desired slip and if the motor torque falls below this value which is interpreted to be a minimum the system will direct an increase in torque).
Arikawa and Pandey are analogous art as they are both generally related to vehicle control systems based on frictional connection between wheels and a surface.
“Where the slip error signal S.sub.err indicates that the actual slip S.sub.act is less than optimal for the given ground conditions and desired tractive efficiency, the slip controller 56 may indicate an increase in torque.”).
While Pandey does teach determining a minimum speed of the drive motor as a function of the driving situation information based on at least one traction-slip curve describing a relationship between wheel slip and an actual traction value. However neither Arikawa nor Pandey explicitly teach that the traction slip curve is for a specific driving condition based on weather conditions and the road surface, wherein the at least one traction-slip curve includes a maximum slip point below which the driving situation is considered stable and above which the driving situation is considered unstable.
Zdych teaches a system and method for determining a maximum frictional connection coefficient including
the traction slip curve is for a specific driving condition based on weather conditions and the road surface (Figure 2) (Paragraph [0026], “The surface 105 can be covered with some intermediate medium like ice, wet film, lubricating film or the similar.”) (Paragraph [0034], “Each traction characteristic curve 205 and each pitch characteristic curve 305 respectively describes a tire grip behavior and the frictional connection between the tire 100 and the surface 105 under the predetermined conditions. In particular these conditions relate to the tire 100 with respect to tire type, dimensions, temperature, air pressure, material, tread or wear conditions and the surface 105 with respect to roughness, material, temperature or humidity.”, here the system is using a variety of traction slip curves based on a variety of conditions including the road surface and weather conditions such as temperature, humidity, and ice on the road)
wherein the at least one traction-slip curve includes a maximum slip point below which the driving situation is considered stable and above which the driving situation is considered unstable (Figure 2 shows the same type of traction slip curve as is shown in Figure 2 of the instant application including a point at the top of the curve representing a maximum slip point and it is interpreted that the traction slip curve of Zdych also represents a stable driving condition below that point and an unstable condition above it) (Paragraph [0004], “If this transferrable force between the wheel and the ground exceeds the maximum transmission force, the wheel is likely to spin or slip away and finally it may lead to complete loss of vehicle's control.”).
and the maximum slip point is not exceeded (Paragraph [0004], “A maximum transmission force acting between the wheel and the surface generally depends on A value and the maximum possible traction coefficient μ.sub.max. If this transferrable force between the wheel and the ground exceeds the maximum transmission force, the wheel is likely to spin or slip away and finally it may lead to complete loss of vehicle's control.”, here the system is stating that if the maximum slip is exceeded it will result in the loss of control of the vehicle it would be 
Arikawa and Zdych are analogous art as they are both generally related to the control of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the instant application to include the traction slip curve is for a specific driving condition based on weather conditions and the road surface wherein the at least one traction-slip curve includes a maximum slip point below which the driving situation is considered stable and above which the driving situation is considered unstable and the maximum slip point is not exceeded of Zdych in the method for controlling a drive motor in a motor vehicle of Arikawa in order to improve the operation of the system by allowing operation at the optimal slip for the current ground conditions (Zdych, Paragraph [0007], “The determined maximum traction coefficient can be used to control a motor vehicle to which the wheel is attached. Thus, the driving safety of a vehicle can be improved.”).

Regarding claim 2, Arikawa and Pandey teach the method as discussed above in claim 1, Arikawa further teaches 
the drive motor is controlled or regulated as a function of a preset target torque if the speed exceeds the minimum speed (Col 9, lines 61-63, “Further, the idle speed may be adjusted only on the low frictional road which has a large influence on the engine torque.”, here the specification of the instant application supplies the following additional information regarding a target torque, ”In particular, this target torque may depend on a position of accelerator pedal 6 detected by sensor 25. This target torque can be modified by other vehicle systems, such as idle speed control, stall protection, electronic stability control or similar”. Furthermore, Arikawa teaches influencing the engine torque through the use of idle speed control) (Col 9, lines 41-45, “A throttle position sensor may be provided for detecting the position of the throttle and it may be confirmed that the throttle position has been securely changed on the throttle position-adjusting operation.”). 

Regarding claim 3, Arikawa and Pandey teach the method as discussed above in claim 1, Arikawa further teaches 
a minimum wheel speed dependent on the driving situation information is determined for the wheel or at least one of the wheels of the motor vehicle (Col 1 line 63 – Col 2 line 8, “a drive wheel speed detector for detecting speed or acceleration of a drive wheel; a reference drive wheel speed setting circuit for setting a reference drive wheel speed or reference drive wheel acceleration to be compared with the output of said drive wheel speed detector; and an idle speed controller for controlling an idle speed of the engine, wherein said idle speed controller is so adjusted that said drive wheel is rotated at said reference drive wheel speed or said reference drive wheel acceleration, when the engine brake application is detected by said engine brake detector.”, here the reference makes a direct link between the control of the wheel speed and control of the idle speed and the idle speed has been shown to be determined based on “driving situation information”)
the minimum speed being determined as a function of the minimum wheel speed (Col 9, lines 38-41, “Further in the above embodiment, the idle speed is adjusted in accordance with the difference between the lower one of the rotational speeds of the drive wheels and the reference drive wheel speed.”).

Regarding claim 4, Arikawa and Pandey teach the method as discussed above in claims 1 and 3, Arikawa further teaches 
a respective minimum wheel speed is determined for several wheels of the motor vehicle (Col 9, lines 38-41, “Further in the above embodiment, the idle speed is adjusted in accordance with the difference between the lower one of the rotational speeds of the drive wheels and the reference drive wheel speed.”)
the minimum speed is determined as a function of the largest wheel speed minimum (Col 9, lines 28-37, “Further in the above embodiment, the idle speed is so adjusted that the lower one V.sub.SL of the speeds of the drive wheels is approached to the reference drive wheel. Instead the idle speed may be so adjusted that the higher one of the speeds of the drive wheels is approached to the reference drive speed. Or it may be so adjusted that the average of the speeds of the drive wheels or a drive wheel speed corresponding to the average is approached to the reference drive speed.”, here the “minimum speed” is interpreted to be the same as the idle speed, and the “largest wheel speed minimum” is interpreted to correspond with the reference drive speed of the higher speeds of the drive wheel)
or the wheel speed minimum is determined for the wheel with the largest current slip and used to calculate the minimum speed (Col 9, lines 46-51, “Further in the above embodiment, the reference drive wheel speed V.sub.TH is equal to the first reference slip V.lambda.1 for the anti-skid control operation. They may be different from each other. For example, the reference drive wheel speed V.sub.TH may be a speed proportional to the value V.lambda.1.”, the determined reference drive wheel speed is shown to have a relationship with the first reference slip which could be determined from any of the wheels). 

Regarding claim 5, Arikawa and Pandey teach the method as discussed above in claims 1 and 3, Arikawa further teaches 
the minimum wheel speed is determined such that the slip of the wheel or the respective wheel at the speed of the of the motor vehicle is less than the slip at which maximum traction is achieved between the wheel and the ground (Col 7, lines 50-58, ”The flow amount of the fuel gas is increased with the inclination angle of the throttle plate 101, so that speed of the front wheels 6a and 6b is increased and is approached to the reference speed V.sub.TH. Accordingly the engine brake is prevented from being applied too much and so the wheels can be prevented from locking.”, here the “slip at which maximum traction is achieved between the wheel and the ground” is interpreted to be the point at which the wheels become locked). 

Regarding claim 6, claim 6 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Regarding claim 7, claim 7 is similar in scope to claim 5 and is therefore rejected under similar rationale. 

Conclusion                                                                                                                                                        

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662